UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 12-2088


SSS ENTERPRISES, INC., trading as Franconia International
Shell; MISHBA, INC., trading as Landmark Shell; O&MK, INC.,
trading as K Shell Foodmart; HILY, INC., trading as Mt.
Vernon Shell; GLOBAL TRADING NETWORK, LTD., trading as
Hemkund Exxon, trading as Broad Exxon; NORTHERN VIRGINIA
OIL COMPANY, INC., trading as Edsall Park Exxon; FRANCONIA
SQUARE, LLC, trading as Franconia Shell; 6948 KING, LLC,
trading as Hayfield Exxon; AHZ OF CHANTILLY, INC., trading
as Briar Oaks Exxon; BANK SOIL, INC., trading as Vienna
Exxon; PS & AS, INC., trading as Seminary Plaza Exxon;
ARLINGTON HILLCREST, INC., trading as Arlington Exxon;
JEAWAN, INC., trading as Pinecrest Exxon; VAN DORN AUTO
SERVICE, INC., trading as Van Dorn Exxon; PRIME AUTO, INC.,
trading as Woodlawn Shell; METROIL, INC., trading as
Watergate Exxon; GEORGETOWN−WISCONSIN, INC., trading as
Georgetown Exxon; FLORIDA AVE, INC., trading as Florida
Ave. Exxon; D.C. OIL, INC., trading as DC Oil Exxon; N&B
COMPANY, LLC, trading as Cleveland Park Exxon; AHMAD &
AHMAD ENTERPRISES, INC., trading as East Capitol Exxon;
TICUT CORPORATION, trading as Connecticut Exxon; WILFORD R.
BOWES FAIRLINGTON TEXACO, INC., trading as Shirlington
Shell; SYED A. ALI,

               Plaintiffs - Appellants,

         and

AAR ENTERPRISES, INC., trading as Alexandria Exxon, trading
as Alexandria Exxon North; BAIG OIL, INC., trading as West
Side Exxon; JJZ ENTERPRISES, INC., trading as Capitol Hill
Exxon; A&H CORPORATION, INC., trading as Hayfield Exxon;
ALINA ENTERPRISES, INC., trading as Congressional Exxon,

               Plaintiffs,

         v.
NOVA PETROLEUM REALTY, LLC; NOVA PETROLEUM REALTY, INC.;
NOVA PETROLEUM SUPPLIERS, LLC; BURKE PETROLEUM REALTY, LLC;
MOUNT VERNON PETROLEUM REALTY; CAPITOL PETROLEUM GROUP, LLC;
EYOB MAMO; DAVID CALHOUN; NOVA PETROLEUM SUPPLIERS, INC.;
ANACOSTIA REALTY, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virgina, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01134-CMH-JFA)


Submitted:   June 4, 2013                 Decided:   July 19, 2013


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter L. Goldman, O'REILLY & MARK, P.C., Alexandria, Virginia,
for Appellants. Alphonse M. Alfano, BASSMAN, MITCHELL & ALFANO,
CHARTERED, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      SSS Enterprises, Inc. and 26 other gas station operators in

the District of Columbia and Northern Virginia commenced this

antitrust action against a group of wholesale distributors, who

sold the plaintiffs Shell and Exxon branded gasoline and who,

for most of the plaintiffs, leased them the gas stations from

which    they    operated.       In   their   third    amended   complaint,       the

plaintiffs       alleged      monopolization,    attempted       monopolization,

predatory pricing, and discriminatory pricing, in violation of

the Sherman Act and related statutes.                 They also alleged breach

of contracts for the maintenance of various gas stations.

      At a pretrial conference, the district court ordered that

the plaintiffs file their expert disclosures, as required by

Federal    Rule    of   Civil    Procedure    26(a)(2)(B),       by   January     27,

2012.     That rule requires that unless otherwise exempted, the

disclosures “must be accompanied by a written report -- prepared

and     signed    by    the    [expert]   witness.”        Fed.       R.   Civ.   P.

26(a)(2)(B).      The rule also requires that the report contain all

opinions of the expert witness and the reasons for them; the

facts and data supporting them; the exhibits supporting them;

the expert witnesses’ qualifications; a list of prior cases in

which the expert witness has testified; and the compensation

being provided the witness.            See Fed. R. Civ. P. 26(a)(2)(B)(i)-

(vi).

                                          3
       The     plaintiffs       failed      to     comply     with     the     deadline

established by the court, filing their disclosures on January

31, 2012.       On February 2, 2012, they filed a motion for leave to

have   filed     their     disclosures      late,    which     the   district     court

granted.       The defendants nonetheless moved to strike the late

disclosures, not because they were late but because they did not

include the experts’ reports.                The district court granted that

motion.        The plaintiffs filed a supplemental expert statement

with the reports from two of their three experts and, on March

1,   2012,     filed   a    motion    to    file    those     reports    late.        The

district     court,      applying    the    five-factor       test     from    Southern

States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d
592 (4th Cir. 2003), denied the motion.

       After    the    close    of   discovery,      the     defendants       filed   two

motions for summary judgment, arguing, among other things, that

the plaintiffs failed to produce “admissible evidence to support

any of their Sherman Act or Robinson-Patman Act claims,” and

that the plaintiffs failed to produce any admissible evidence to

establish      damages     on   their      breach    of     contract    claim.        The

district court granted the motions, entering judgment for the

defendants, and this appeal followed.

       The plaintiffs contend that the district court (1) abused

its discretion in excluding the reports of its expert witnesses



                                            4
and   (2)      erred    in    granting      defendants’             motions         for    summary

judgment.

      As to the district court’s ruling on the expert witness

reports,       we    conclude       that    the        court           did    not    abuse      its

discretion.         The federal rules impose an “automatic sanction” of

exclusion of a party’s expert witness for failure to adhere to

the requirements set forth in Rule 26(a).                              See Southern States,
318 F.3d at 595 n.2. (“The Rule 37(c) advisory committee notes

emphasize that the automatic sanction of exclusion provides a

strong inducement for disclosure of material that the disclosing

party    would      expect    to    use    as       evidence”)          (internal         quotation

marks and citation omitted).                    Even though the court gave the

plaintiffs          additional      time        within           which       to     file      their

disclosures, the disclosures were simply noncompliant.

      The plaintiffs argue that Rule 26(e), providing that the

party    has    a    duty    to    supplement         or    correct          its    disclosures,

authorized them to file their reports late.                                    But Rule 26(e)

supplementation is meant only “to add additional or corrective

information,” not to correct the deficient filing.                                  Campbell v.

United    States,      470    F.    App'x       153,       157    (4th       Cir.    2012)    (per

curiam) (internal quotation marks and citation omitted).                                     Here,

the     supplemental         expert       disclosure             was     not       supplementing

anything -- it was, for the first time, including reports that

had been required earlier.

                                                5
      Under     Rule      37(c)(1),         the       plaintiffs    had     the    burden    of

justifying their noncompliance by showing that it “was either

substantially justified or harmless.”                        See Carr v. Deeds, 453
F.3d 593, 602 (4th Cir. 2006).                        But we agree with the district

court   that    in     this     case       the    plaintiffs       failed    to    make    that

showing.      See Saudi v. Northrop Grumman Corp., 427 F.3d 271, 278

(4th Cir. 2005).

      We    also     affirm     the     district         court’s    order       granting    the

defendants’ summary judgment motions.                       The plaintiffs failed to

present      evidence      of      relevant           markets,     of     the     defendants’

monopoly power or the probability of their obtaining it, and the

defendants’ conduct in excluding competition.                             In addition, on

their      allegations        of     the     defendants’         “price     squeeze,”       the

plaintiffs      provided        no     pricing         information.         Finally,       they

failed to establish antitrust injury.

      On the breach of contract claim, the plaintiffs presented

no evidence that they were damaged by breach of any of the

contracts.      While they did present some evidence with respect to

lost revenue, they never completed their showing by establishing

that lost revenue amounted to lost profit.                           See Banks v. Mario

Industries. of Virginia, Inc., 650 S.E.2d 687, 696 (Va. 2007).

      The judgment of the district court is accordingly affirmed.

We   dispense      with    oral      argument          because     the    facts    and    legal



                                                  6
contentions are adequately presented in the materials before the

court, and argument would not aid the decisional process.


                                                            AFFIRMED




                                7